



TENTH AMENDMENT TO CREDIT AGREEMENT
THIS TENTH AMENDMENT TO CREDIT AGREEMENT, dated as of August 14, 2019 (this
“Amendment”), is among AROTECH CORPORATION (the “Borrower”), the other Loan
Parties party to the Credit Agreement described below and JPMORGAN CHASE BANK,
N.A. (the “Lender”).
RECITAL
The Borrower, the other Loan Parties and the Lender are parties to a Credit
Agreement dated as of March 11, 2016, as amended by a certain First Amendment to
Credit Agreement dated as of June 3, 2016, as further amended by a certain
Second Amendment to Credit Agreement dated as of June 25, 2016, as further
amended by a certain Third Amendment to Credit Agreement dated as of June 1,
2017, as further amended by a certain Fourth Amendment to Credit Agreement dated
as of June 20, 2017, as further amended by a certain Fifth Amendment to Credit
Agreement dated as of September 30, 2017; as further amended by a certain Sixth
Amendment to Credit Agreement dated as of July 16, 2018; as further amended by a
certain Seventh Amendment to Credit Agreement dated as of July 19, 2018; as
further amended by a certain Eighth Amendment to Credit Agreement dated as of
April 22, 2019; and as further amended by a certain Ninth Amendment to Credit
Agreement dated as of July 24, 2019 (as may be further amended or modified from
time to time, the “Credit Agreement”), and desire to amend the Credit Agreement
on the terms and conditions of this Amendment.
TERMS
In consideration of the premises and of the mutual agreements herein contained,
the parties hereby agree as follows:
ARTICLE IAMENDMENTS. Upon fulfillment of the conditions set forth in Article III
hereof, the Credit Agreement shall be amended as follows:
1.1    The following definition is added to Section 1.01 of the Credit Agreement
in appropriate alphabetical order:



    “Epsilor” means Epsilor-Electric Fuel, Ltd., an Israeli Subsidiary of the
Loan Parties.


1.2    Section 6.01(i) of the Credit Agreement is re-designated as Section
6.01(j) and the following new Section 6.01(i) is added to the Credit Agreement
immediately prior thereto:
(i) Indebtedness owing by Epsilor in an aggregate principal amount not exceeding
the dollar equivalent of $6,000,000 at any time outstanding; and


1.3    Section 6.02(h) of the Credit Agreement is re-designated as Section
6.02(i) and the following new Section 6.02(h) is added to the Credit Agreement
immediately prior thereto:
(h) Liens on assets owned by Epsilor securing Indebtedness owing by Epsilor and
permitted under Section 6.01(i); and


        
ARTICLE II    REPRESENTATIONS. Each Loan Party represents and warrants to the
Lender that:
2.1    The execution, delivery and performance of this Amendment are within its
powers, have been duly authorized and are not in contravention with any law, or
the terms of its articles of incorporation or organization (as applicable),
by-laws or operating agreement (as applicable), or any undertaking to which it
is a party or by which it is bound.
2.2    The Amendment is the valid and binding obligation of each Loan Party,
enforceable against such Loan Party in accordance with its terms.
2.3    After giving effect to the amendments and waivers herein contained, the
representations and warranties contained in the Credit Agreement and the other
Loan Documents are true on and as of the date hereof with the same force and
effect as if made on and as of the date hereof and no Default has occurred and
is continuing.
ARTICLE III     CONDITIONS OF EFFECTIVENESS. This Amendment shall be effective
as of the date hereof when each of the following is satisfied:
3.1    Each Loan Party and the Lender shall have executed this Amendment.
3.2    The Lender shall have received such other documents requested by the
Lender.


ARTICLE IV    MISCELLANEOUS.
4.1    References in the Loan Documents to the Credit Agreement shall be deemed
to be references to the Credit Agreement as amended hereby and as further
amended from time to time. This Amendment is a Loan Document. Terms used but not
defined herein shall have the respective meanings ascribed thereto in the Credit
Agreement. Without limiting the foregoing, each of the Loan Parties acknowledges
and agrees that all references to Secured Obligations in any of the Collateral
Documents shall be deemed references to Secured Obligations as such term is
amended hereby and as further amended or modified from time to time in
accordance with the Loan Documents.
4.2    Except as expressly amended hereby, each Loan Party agrees that the Loan
Documents are ratified and confirmed and shall remain in full force and effect
and that it has no set off, counterclaim, defense or other claim or dispute with
respect to any of the foregoing.
4.3    This Amendment may be signed upon any number of counterparts with the
same effect as if the signatures thereto and hereto were upon the same
instrument and signatures sent by facsimile or other electronic imaging shall be
enforceable as originals.



IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered as of the day and year first above written.
AROTECH CORPORATION
 
By: /s/ Kelli L Kellar
 
Name: Kelli L Kellar
 
Title: Chief Financial Officer
 
FAAC INCORPORATED
 
By: /s/ Kelli L Kellar
 
Name: Kelli L Kellar
 
Title: Chief Financial Officer
 
ELECTRIC FUEL BATTERY CORP.
 
By: /s/ Kelli L Kellar
 
Name: Kelli L Kellar
 
Title: Chief Financial Officer
 
UEC ELECTRONICS, LLC
 
By: /s/ Kelli L Kellar
 
Name: Kelli L Kellar
 
Title: Chief Financial Officer



JPMORGAN CHASE BANK, N.A.
 
By: /s/ Michelle L. Montague
 
Name: Michelle L. Montague
 
Title: Vice President



1